DETAILED ACTION
This is in response to the application filed on 10/06/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding independent claims 1, 12 and 20,
The claims are directed to an abstract idea without significantly more. The limitations of “determining element contains path and term, and associating term with element”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor, computer-implemented”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “processor, computer-implemented” language, the claim encompasses the user thinking about checking if an element within data includes a path and a term. Furthermore, but for the “processor, computer-implemented” language, the claim encompasses the user thinking that term should be associated with element if element includes a path and term. Thus, the claims recite abstract ideas of a mental process and are not patent eligible. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional element of: acquiring/receiving structured data containing associations, and performing an action triggered by term associated with elements in structured data. The acquiring/receiving step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The performing step is also recited at a high level of generality and amounts to an insignificant application, which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (“computer”). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claim: acquiring/receiving structured data, and performing an action, is recited at a high level of generality and amount to mere data gathering and an insignificant application respectively, which are forms of insignificant extra-solution activity, and being computer-implemented, amount to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the acquiring step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claim is not patent eligible.

Regarding dependent claims, 
Claims 2 and 13 are dependent on independent claims 1 and 12 respectively, and include all the limitations of their corresponding independent claim. Therefore, the claims recite the same abstract idea of a mental process. Further, the claims recite additional limitations that does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.
Claims 3 and 14 are dependent on independent claims 1 and 12 respectively, and include all the limitations of their corresponding independent claim. Therefore, the claims recite the same abstract idea of a mental process. Further, the claims recite additional limitations that does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.
Claims 4 and 15 are dependent on independent claims 1 and 12 respectively, and include all the limitations of their corresponding independent claim. Therefore, the claims recite the same abstract idea of a mental process. Further, the claims recite additional limitations that does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.
Claims 5 and 16 are dependent on independent claims 1 and 12 respectively, and include all the limitations of their corresponding independent claim. Therefore, the claims recite the same abstract idea of a mental process. Further, the claims recite additional limitations that does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.
Claims 6 and 17 are dependent on independent claims 1 and 12 respectively, and include all the limitations of their corresponding independent claim. Therefore, the claims recite the same abstract idea of a mental process. Further, the claims recite additional limitation regarding stored data including a common path for a taxonomy, which is directed to selecting a particular data source or type of data to be manipulated, and considered to be an extra-solution activity that does not meaningfully limit the claim. Further, this additional limitation amounts to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the selecting a data type step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claims are not patent eligible.
Claim 7 is dependent on independent claim 1, and includes all the limitations of its corresponding independent claim. Therefore, the claims recite the same abstract idea of a mental process. Further, the claims recite additional limitation regarding supported types of structured data, which is directed to selecting a particular data source or type of data to be manipulated, and considered to be an extra-solution activity that does not meaningfully limit the claim. Further, this additional limitation amounts to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the selecting a data type step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claims are not patent eligible.
Claims 8 and 18 are dependent on independent claims 1 and 12 respectively, and include all the limitations of their corresponding independent claim. Therefore, the claims recite the same abstract idea of a mental process. Further, the claims recite additional limitations that does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.
Claims 9 and 19 are dependent on independent claims 1 and 12 respectively, and include all the limitations of their corresponding independent claim. Therefore, the claims recite the same abstract idea of a mental process. Further, the claims recite additional limitation regarding structure of original path, which is directed to selecting a particular data source or type of data to be manipulated, and considered to be an extra-solution activity that does not meaningfully limit the claim. Further, this additional limitation amounts to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the selecting a data type step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claims are not patent eligible.
Claim 10 is dependent on independent claim 1, and includes all the limitations of its corresponding independent claim. Therefore, the claims recite the same abstract idea of a mental process. Further, the claims recite additional limitation regarding how structured data is represented, which is directed to selecting a particular data source or type of data to be manipulated, and considered to be an extra-solution activity that does not meaningfully limit the claim. Further, this additional limitation amounts to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the selecting a data type step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0181544 A1) in view of Fan (US 2021/0303584 A1).

Regarding claim 1,
Anderson teaches A system comprising:
persistent storage containing a plurality of associations, including an association between: (i) a data source, (ii) an original path appearing in units of structured data generated by the data source, (iii) an original term that is a value linked to the original path, and (iv) a common term from a taxonomy that is normalized across multiple data sources; and one or more processors configured to: receive, from the data source, a unit of the structured data; determine that an element in the unit of the structured data contains the original path and the original term as appearing in the association; in response to determining that the element contains the original path and the original term, associate the common term with the element; and... *see FIGS.5-10, Tables24-26, paras190-196(“FIG.10... Schema Server Object Model...MegaCorp ...acquired...MiniCorp [‘data source’]...task of bringing the different information technology tools into alignment so that customer and product information can be shared and ultimately integrated... Using a Schema Server, the team is able to consolidate the common data elements...consolidation process has many different faces as shown in Table 24:... In this first step the elements and content classes in the MiniCorp CRM system are compared to the ones already in SchemaServer... Table 25 shows some of the elements used in the two systems to describe a customer...naming conventions are different and one of the enumerated lists (Vocabularies) is also different. During this first step a Content Class called “Customer' has been created and it has the elements listed in the Schema Server Element Name column in Table 1. This Content Class has two child Content Classes called MegaCorpCustomer and the newly added MiniCorpCustomer...inherits the elements associated with the Customer Content Class [‘associations...data source...original path...’]. In the Content Class “MiniCorpCustomer” a Class Element object is used to associate the name “First_Name” [‘original term’] to the element “FirstName” [teaches ‘associations between...original term...common term from taxonomy...’]”, Here, it is understood that combination of element names in columns corresponding to child ContentClasses-Mega/MiniCorpCustomer, and the name of the columns-Mega/MiniCorp:Customer:, teaches original path for each element in the received data, such as MiniCorp:Customer:Customer_ID), para201(“...merging and mapping of vocabularies or enumerated lists...The two enumerated lists described in the set of elements above both describe similar concepts, but use different terms and in the case of the “Sales Region’ Vocabulary different structures and languages. Using the Schema Server, the integration team is able to both integrate equivalent concepts and map similar ones [ ‘associate... common term...element’]. This process has many different faces and used a number of different features in a Schema Server as shown in Table 26:...”),

Anderson does not explicitly teach “…perform an action that is triggered by the common term being associated with the element and also by one or more additional terms appearing in other elements of the unit of the structured data.” 
However, Fan teaches ...perform an action that is triggered by the common term being associated with the element and also by one or more additional terms appearing in other elements of the unit of the structured data. *see para42(“...First, the request 197 may be crafted via a client device 188, which may specify a desired delivery of data from one or more of the data sources 125 to one or more of the targets 129. It should be noted that in one example, the request 197 may comprise a "trigger," [teaches ‘action’] e.g., where the requesting client device 188 is an automated system. The request 197 may identify specific types of data, specific fields of data, specific sources or types of sources, geographic locations of sources or logical groupings of sources (e.g., all routers within a given network region, all devices in a subnet, all base stations in a selected state [teaches action triggered for specific data associations in structured data; “specific fields/selected state” teaches ‘common term...associated with the element’]...”), para21(“...request/trigger may be simple in some cases, but may be expected to include (directly or by reference) detailed specification information such that the appropriate data or data set(s) can be identified, prepared, and provided...data pipeline controller may first check if the same or a similar request has recently gone through the request template/specification and analysis/planning pattern... For instance, the request specification may be sent to data sources and resulting data may be joined in appropriate node(s) in order to avoid unnecessary work, with final data/data set(s) then being delivered to the requestor”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Fan and enable Anderson to perform an action triggered by terms associated with elements of the structured data, as doing so would enable delivering appropriate data to the requestor and/or avoiding unnecessary work (Fan, para21).

Regarding claim 2,
	Anderson as modified by Fan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Anderson as modified by Fan further teaches The system of claim 1, wherein the persistent storage also includes a second association between: (i) a second data source, (ii) a second original path appearing in units of further structured data generated by the second data source, (iii) a second original term that is a further value linked to the second original path, and (iv) the common term, and wherein the one or more processors are further configured to: receive, from the second data source, a second unit of the further structured data; determine that a second element in the second unit of the further structured data contains the second original path and the original term as appearing in the second association; in response to determining that the second element contains the second original path and the original term, associate the common term with the second element; and perform the action, wherein the action is also triggered by the common term being associated with the second element and also by one or more additional terms appearing in other elements of the second unit of the structured data. *see Anderson: FIGS.5-10, Tables24-26, paras190-196,20; Fan: paras42,21
		Examiner notes that Claim 2 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons. For instance, Anderson: para196(“...In the Content Class “MiniCorpCustomer” a Class Element object is used to associate the name “First_Name” to the element “FirstName”) is applicable to second data source: “MegaCorp”, second original term: “First.Name” and common term: “FirstName”.

Regarding claim 3,
	Anderson as modified by Fan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Anderson and Fan further teaches The system of claim 1, wherein the persistent storage also includes a second association between: (i) the data source, (ii) a second original path appearing in the units of structured data generated by the data source, (iii) a second original term that is a further value linked to the second original path, and (iv) a second common term, and wherein the one or more processors are further configured to: receive, from the data source, a second unit of the structured data; determine that a second element in the second unit of the structured data contains the second original path and the second original term as appearing in the second association; in response to determining that the second element contains the second original path and the second original term, associate the second common term with the second element; and perform a second action that is triggered by the second common term being associated with the second element and also by one or more additional terms appearing in other elements of the unit of the structured data. *see Anderson: FIGS.5-10, Tables24-26, paras190-196,20; Fan: paras42,21
		Examiner notes that Claim 3 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons. For instance, Anderson: para196(“...In the Content Class “MiniCorpCustomer” a Class Element object is used to associate the name “First_Name” to the element “FirstName”) is applicable to second original term: “Last.Name” and second common term: “LastName”.

Regarding claim 4,
	Anderson as modified by Fan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Anderson further teaches The system of claim 1, wherein associating the common term with the element comprises appending the common term to the element. *see paras198-201(“...Identify MiniCorp Elements which do not exist in SchemaServer: In this stage the elements in the MiniCorp System which are not represented in a Schema Server are identified and added as new Elements [teaches ‘appending...’]. Thus the Element from Table 1 called “Marital Status” would be added to the list of Elements in the Schema Server. It would also be associated with the “MiniCorpCustomer” Content Class ...Another important part of this consolidation process is the merging [teaches ‘appending...’] and mapping of vocabularies or enumerated lists...preferable option is to select one enumerated list as the authoritative list and then add the other terms as entry terms to the vocabulary”)

Regarding claim 5,
	Anderson as modified by Fan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Anderson further teaches The system of claim 1, wherein associating the common term with the element comprises translating the original term into the common term. *see para18,Table1(“...Localize(able): ...ElementTypes and Terms include structures that allow an extensive list of alternate language translations to be stored. SchemaServer APIs include options for extracting versions [teaches ‘translating...’] of structures in any selected language for which the data has been localized”), para201(“...Another important part of this consolidation process is the merging and mapping [supports ‘translating...’] of Vocabularies or enumerated lists. The Schema Server's ability to manage and represent vocabularies is used extensively in this part of the integration/mapping process. The two enumerated lists described in the set of elements above both describe similar concepts, but use different terms and in the case of the “Sales Region’ Vocabulary different structures and languages. Using the Schema Server, the integration team is able to both integrate equivalent concepts and map [supports ‘translating...’] similar ones...Table 26...”)

Regarding claim 6,
	Anderson as modified by Fan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Anderson further teaches The system of claim 1, wherein the association in the persistent storage also includes a common path for the taxonomy, wherein the common term is a further value linked to the common path. *see para18, Table1(“...(Schema) Object: A schema structure managed by Schema Server which has a persistent object identifier GUID, can be permission controlled and versioned... Taxonomy: ...When used in this document, it means either a vocabulary (a specific classification domain) or it is used in a colloquial sense for schema as apparent by context ...Term: Schema Server terms are complex objects including an immutable GUID identifier, description, annotation and localization information... Vocabulary: Enumerated lists, Taxonomies, Authority lists, and Thesauri, are examples of structures that can be created as Vocabularies in Schema Server” teaches SchemaServer stores associations between terms, path to list of terms and a path to the taxonomy), para104(“...By following these relationships there is a path up to the Root term of the Vocabulary...”) 

Regarding claim 7,
	Anderson as modified by Fan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Anderson further teaches The system of claim 1, wherein the units of structured data are formatted in accordance with extensible markup language (XML), JavaScript Object Notation (JSON), Yet Another Markup Language (YAML), or comma-separated-values (CSV). *see para78(“...Element Type objects define reusable data component definitions that control or represent corresponding structures in one or more client systems and, as such, are a central part of Schema modeling. Element Type objects are flexible objects that represent a set of concepts that are often considered discrete structures by some models (e.g., both XML Elements and Attributes can be modeled as Element Types). Table 6 defines mapping concepts within typical disciplines or models: ...Model or Discipline...XML...”) 

Regarding claim 8,
	Anderson as modified by Fan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Fan further teaches The system of claim 1, wherein performing the action involves changing state of data in the persistent storage that is related to the unit of structured data, transmitting a message to one or more users related to the unit of structured data, or initiating a workflow related to the unit of structured data. *see para42(“...First, the request 197 may be crafted via a client device 188, which may specify a desired delivery of data from one or more of the data sources 125 to one or more of the targets 129. It should be noted that in one example, the request 197 may comprise a "trigger," [teaches ‘action’]... request 197 may identify specific types of data, specific fields of data, specific sources or types of sources, geographic locations of sources or logical groupings of sources (e.g., all routers within a given network region, all devices in a subnet, all base stations in a selected state...). In one example, a user may generate the request 197 in accordance with a request template, such as in accordance with the example request template/specification and analysis/planning use pattern described above...”), para21(“...request/trigger may be simple in some cases, but may be expected to include (directly or by reference) detailed specification information such that the appropriate data or data set(s) can be identified, prepared, and provided. In one example, the data pipeline controller may first check if the same or a similar request has recently gone through the request template/specification and analysis/planning pattern (e.g., as outlined above), and if so, some portion of the fulfillment process may be omitted for the sake of efficiency (e.g., if various safety/quality assurance criteria are met). For instance, the request specification may be sent to data sources and resulting data may be joined in appropriate node(s) in order to avoid unnecessary work, with final data/data set(s) then being delivered to the requestor [teaches ‘transmitting a message..., initiating a workflow...”])

Regarding claim 9,
	Anderson as modified by Fan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Anderson further teaches The system of claim 1, wherein the original path defines a sequence of nested elements in the units of structured data. *see FIGS.4-10, para18(“...TABLE 1: ...Hierarchy...Nested or recursive (tree structured) object collections. A hierarchy always begins with a single "root’ object (or node). Each node may have zero or more “child” nodes associated with it. Each of those child nodes may have zero or more child nodes and so on. In a simple hierarchy, each node may appear only once in the tree consequently, there is one “path” from any node, through its parent and ancestors to the root node...”), para104(“...By following these relationships there is a path up to the Root term of the Vocabulary...”)

Regarding claim 10,
	Anderson as modified by Fan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Anderson further teaches The system of claim 1, wherein the unit of the structured data is represented as a document object model (DOM) tree. *see Anderson, FIGS,4-10, para18(“...TABLE 1: ...Hierarchy...Nested or recursive (tree structured) object collections. A hierarchy always begins with a single "root’ object (or node). Each node may have zero or more “child” nodes associated with it. Each of those child nodes may have zero or more child nodes and so on. In a simple hierarchy, each node may appear only once in the tree consequently, there is one “path” from any node, through its parent and ancestors to the root node...”) and paras74-79(“...Content Classes may have one or more elements associated with them. Elements can be either directly associated with the content class, or inherited from parent content classes...Consequently all Content Classes can be organized as a single-inheritance tree”) disclose structured data represented using tree like structure, and thereby teaches document object model tree.

Regarding claim 11,
	Anderson as modified by Fan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Fan further teaches The system of claim 1, wherein the one or more processors are further configured to: generate, for display on a client device, a representation of a graphical user interface containing a first layout of a schema of the structured data generated by the data source and a second layout of a common schema for structured data, wherein elements of the first layout and elements of the second layout are selectable; transmit, to the client device, the representation of the graphical user interface; receive, from the client device, a selection of a first element of the first layout and a second element of the second layout; determine the original path, the original term, and the common term from the first element and the second element; and write the association into the plurality of associations based on the data source, the original path, the original term, and the common term. *see paras37-38(“...data schema generator/updater module 116 may provide a notification to an operator of the data pipeline controller 110, e.g., at one of the client devices 188, indicating the automatic selection of a data schema template for the new type of data pipeline component...operator may make changes or modifications to the template, and provide the changes/modifications to the data schema generator/ updater module 116. In one example, data schemas for a top X matching data pipeline components may be returned to the operator [multiple schemas shown to operator teach ‘graphical user interface containing...first layout of a schema ...second layout of a common schema...’], from which the operator may browse and select one of the data schemas [teaches ‘selection of first element... second element...’] as a template...that is returned to the data schema generator/updater module 116... data schema generator/updater module 116 may then store the template [it is understood that template schema includes ‘path, common/original term’]...as the data schema for the new type of data pipeline component, along with the respective ontology, in the ontology and data schema repository [teaches ‘write the association...’]... The information models may comprise specifications for data pipelines for various use cases. For instance...there may be a number of information models associated with each task type. For instance, a first information model associated with the task type of "market intelligence" may relate to "cellular," and a second information model associated with the task type of "market intelligence" may relate to "VoIP" [‘market intelligence:VoIP:” teaches ‘original path’]. In one example, each information model may be associated with or may comprise metadata relating to one or more of: a name [teaches ‘common term’, ‘original term’], a region, a task type, a technology, and various other types of parameters. As illustrated in FIG. 1, an information model 195 may be submitted by an operator via one of the client devices 188 to the information model updater/generator module 113, which may store the information model in information model repository 114. Once stored in the information model repository 114 [‘write the association...’], the information model 195 may then be used in fulfillment of requests...”)

Regarding claim 12,
		Claim 12 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 13,
		Claim 13 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 14,
		Claim 14 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 15,
		Claim 15 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 16,
		Claim 16 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 17,
		Claim 17 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 18,
		Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

Regarding claim 19,
		Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

Regarding claim 20,
		Claim 20 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Conclusion
The prior art made of record in PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165